The following opinion on motion for - rehearing was filed October 18, 1918. Rehearing denied.
Sedgwick, J.
The question on this motion for rehearing is as to the proper construction of section 8087, Rev, St. 1913. Section 7646, Rev. St. 1913, has no application because this application to vacate the judgment was not after the term, but during the term at which judgment was entered, and section 7646' applies only to applications made after the term. Section 8087 provides that the reversal of a judgment “shall not defeat or affect the title of the purchaser or purchasers.” It follows that, merely because the judgment is reversed, the title of the purchaser is not defeated nor affected. But that does not mean that any one and every one under all circumstances gets good title by purchase at a judicial sale. For instance, a guardian who purchases his ward’s property at a judicial sale does not necessarily get good title. This has frequently been decided by this court, and in Kazebeer v. Nunemaker, 82 Neb. 732, it was carried a step further, and held that the purchaser from the guardian, who had purchased *607at the judicial sale, did not necessarily get good title. The syllabus says: “A bona fide purchaser under said decree will be protected by section 508 of the Code, even though the judgment is thereafter reversed.” This, of course, is the meaning of section 8087. One who purchases at a judicial sale, knowing' that the proceedings are fraudulent, and that he is assisting in the fraud hy so purchasing-, does not get good title by such purchase. The purpose of the paragraph of the syllabus, which is complained of in this motion for rehearing, was to leave the question open as to whether Roy Bickford, the purchaser, was entitled to the protection of the statute as a purchaser in good faith. If he was1 a purchaser in good faith, then by these proceedings, fraudulent on the part of the judgment plaintiff in the attachment, the defendant in that case is defrauded of his land, and Roy Bickford, the purchaser, by páying $600 has procured property that is worth at least $1,600. The paragraph of the syllabus, which is complained of, leaves the question open as to whether Roy Bickford purchased in good faith'. The motion to open the default and to be allowed to defetid was made at the term at which the default was entered. Under conditions existing in this case, the trial court would generally sustain such motion. The purchaser of real estate at a sale during the term at which judgment by default was entered would not ordinarily be presumed to be protected by the statute, if the default is set aside, but would be required to show his good faith in the purchase.
The motion for rehearing is
Overruled.